ORDER
The Court has before it the following petitions:
1. ) Petition for rehearing en banc filed by appellee/cross-appellant Loeffler in appeals 84-2553 and 84-2574.
2. ) Petition for rehearing en banc filed by appellee in appeal 85-1301.
3. ) Petition for rehearing en banc filed by appellees in appeal 84-2089.
4. ) Petition for rehearing en banc filed by appellees in appeal 84-2617.
The petitions in Nos. 84-2553/84-2574, 84-2089 and 84-2617 are granted. The petition for rehearing en banc in 85-1301 was previously granted on March 21,1986. The Clerk is directed to schedule these appeals for argument on Thursday, May 15, 1986, at St. Paul, Minnesota.